DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 9,585,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent discloses a valve structure comprising: a conduit comprising an inner conduit surface; and a multi-leaflet structure having an open state and a closed state comprising: a first valve leaflet, comprising a first sinus structure having a first sinus edge and a first fan structure having a first fan edge, wherein at least a portion of the first sinus edge is affixed to the inner conduit surface; a second valve leaflet, comprising a second sinus structure having a second sinus edge and a second fan structure having a second fan edge, wherein at least a portion of the second sinus edge is affixed to the inner conduit surface; and a commissure disposed between the first valve leaflet and the second valve leaflet, wherein at least a portion of the first fan edge, at least a portion of the second fan edge, and at least a portion of the inner conduit surface are mutually disposed to form a valve gap in the closed state of the multi-leaflet structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation “when the leaflet structure is in the open state, the sinus edges of the plurality of valve leaflets and the portion of the inner conduit surface are mutually disposed to form a plurality of valve gaps between the portion of the sinus edges and the portion of the inner conduit surface.” However, the drawings discloses the fan edges of the plurality of valve leaflets are mutually disposed to form a plurality of valve gaps (as seen in Figure 4). It is unclear how the sinus edges of the valve leaflets and the portion of the inner conduit surface are mutually disposed to form a plurality of valve gaps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 3, 7-8 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carpentier et al. U.S. Publication 2006/0293745 A1.

    PNG
    media_image1.png
    297
    432
    media_image1.png
    Greyscale

Regarding Claim 1, Carpentier et al. discloses a valve structure 20 comprising: a conduit 24 (in the form of a support frame) having an inner conduit surface; and a leaflet structure 22a-22c having an open state and a closed state, the leaflet structure comprising: a plurality of valve leaflets 22a-22c, each valve leaflet comprising a sinus structure having a sinus edge and a fan structure having a fan edge; wherein at least a portion of the sinus edge is affixed to a portion of the inner conduit surface (as seen in Figures 1-2); and wherein, when the leaflet structure is in the closed state, the fan edges of the plurality of valve leaflets are mutually disposed to form a plurality of valve gaps between at least a portion of the fan edges and at least a portion of the inner conduit surface (as seen in the annotated Figure 4 above).
Regarding Claim 3, Carpentier et al. discloses wherein, when the leaflet structure is in the open state, the fan edges of the plurality of valve leaflets are mutually disposed to form a plurality of valve gaps between at least a portion of the fan edges and at least a portion of the 
Regarding Claim 7, Carpentier et al. discloses wherein at least a portion of the valve structure comprises a polymer (paragraphs [0032], [0048] and [0055]).
Regarding Claim 8, Carpentier et al. discloses wherein the polymer is a fluoropolymer (applicant discloses poly terephthalate as a preferred fluoropolymer).
Regarding Claim 10, Carpentier et al. discloses wherein the conduit is a stent (paragraph [0032]).
Regarding Claim 11, Carpentier et al. discloses wherein the valve structure further comprises a stent (paragraph [0053], Carpentier et al. discloses the support band combination 70 forms a part of the valve base structure 24).
Claim(s) 1, 3-6 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carpentier et al. U.S. Publication 2002/0055775 A1.

    PNG
    media_image2.png
    731
    488
    media_image2.png
    Greyscale

Regarding Claim 1, Carpentier et al. discloses a valve structure 40 (abstract and paragraphs [0010-0014]) comprising: a conduit 48 (in the form of a support frame) having an inner conduit surface; and a leaflet structure 41 having an open state and a closed state (paragraphs [0059-0060]), the leaflet structure 41 comprising: a plurality of valve leaflets 42 (paragraphs [0059-0060]), each valve leaflet comprising a sinus structure having a sinus edge 50 and a fan structure having a fan edge 54; wherein at least a portion of the sinus edge 50 is affixed to a portion of the inner conduit surface (as seen in Figures 1-8 and paragraphs [0070] and [0075-0076]); and wherein, when the leaflet structure is in the closed state, the fan edges 54 of the plurality of valve leaflets 42 are mutually disposed to form a plurality of valve gaps between at least a portion of the fan edges and at least a portion of the inner conduit surface (as seen in the annotated Figure 3 above).
Regarding Claim 3, Carpentier et al. discloses wherein, when the leaflet structure 41 is in the open state, the fan edges 54 of the plurality of valve leaflets 42 are mutually disposed to form a plurality of valve gaps between at least a portion of the fan edges 54 and at least a portion of the inner conduit surface (the fan edges has a plurality of gaps in the closed state, therefore in the open state the fan edges would still maintain a gap).
Regarding Claim 4, Carpentier et al. discloses when the leaflet structure 42 is in the open state, the sinus edges 50 of the plurality of valve leaflets 42 and the portion of the inner conduit surface are mutually disposed to form a plurality of valve gaps between the portion of the sinus edges and the portion of the inner conduit surface (as seen in Figure 11, a plurality of gaps exists where the commissure of the leaflets align).
Regarding Claim 5, Carpentier et al. discloses wherein the fan edge 54 comprises a fan edge steep portion proximate to the sinus edge 50, and a fan edge gradual portion (as seen in the annotated Figure 7A)
Regarding Claim 6, Carpentier et al. discloses wherein at least a portion of the sinus structure and the portion of the inner conduit surface are nonadjacent, thereby forming a valve sinus bounded at least in part by the portion of the inner conduit surface and the portion of the sinus structure (the sinus form the main body of the leaflets and is bounded by the support frame that makes up the conduit 64).
Regarding Claim 9, Carpentier et al. discloses wherein at least a portion 66 of the valve structure 48 comprises a biodegradable component (paragraphs [0014] and [0067]).
Regarding Claim 10, Carpentier et al. discloses wherein the conduit is a stent 64 (paragraph [0061-0063] and [0082]).
Regarding Claim 11, Carpentier et al. discloses wherein the valve structure 41 further comprises a stent 48 (paragraph [0082]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carpentier et al. U.S. Publication 2002/0055775 A1 in view of Holmberg et al. U.S. Publication 2003/0139805 A1.
Regarding Claims 12, 13, Carpentier et al. does not expressly disclose wherein the conduit further comprises at least one conduit sinus structure, wherein the at least one conduit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774